                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION


JEFFERY WILLIAMS,

         Plaintiff,

v.                                              Civil Action No. 7:19-CV-208 (HL)

WAL-MART ASSOCIATES, INC.,

         Defendant.


                                        ORDER

         Plaintiff Jeffery Williams brings this action against his former employer,

Defendant Wal-Mart Associates, Inc., alleging that Defendant discriminated

against him based on his association with his disabled father in violation of the

Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 1201 et seq.; 1

and interfered with his rights and retaliated against him in violation of the Family

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. Now before the Court is

Defendant’s Motion for Summary Judgment (Doc. 13). After carefully reviewing

the applicable law and the pleadings, briefs, and other evidentiary materials

presented, the Court finds no genuine issues of material fact exist as to any claim

and GRANTS Defendant’s Motion (Doc. 13).




1   Plaintiff has abandoned his ADA retaliation claim. (Doc. 15, p. 1 n.1).
I.    BACKGROUND

      Defendant Wal-Mart Associates, Inc. hired Plaintiff Jeffery Williams on

November 1, 2016 as a Cap 2 associate at Wal-Mart Store No. 2615 in Valdosta,

Georgia. (DSOMF ¶ 1). 2 Cap 2 associates are responsible for unloading freight

on both the grocery and general merchandise sides of the store and assist with

stocking freight and groceries throughout the store’s departments. (Id.).

Beginning in 2018, Plaintiff additionally was responsible for breaking down and

sorting break pack boxes, which contain an assortment of smaller items that

must be organized into bins and boxes for stocking on the appropriate aisles. (Id.

at ¶ 2). During his entire term of employment with Defendant, Plaintiff worked the

second shift, from 2:00 p.m. until 11:00 p.m. (Id. at ¶ 3).

      Plaintiff’s direct supervisor was Cap 2 supervisor Kelley Cornwell. (Id. at ¶

4). Cornwell reported to one of several Assistant Managers, including Roberto

Montiel-Sierra and Jennifer Tooley. (Id. at ¶ 5). The Assistant Managers reported

to a Co-Manager. (Id. at ¶ 6). The General Merchandise Co-Manager was

Christine Guerrero. (Id.).

      Throughout Plaintiff’s employment, Defendant followed a progressive

discipline policy known as the Disciplinary Action Policy. (Id. at ¶ 7). Under the



2“DSOMF” refers to Defendant’s Statement of Undisputed Material Facts. (Doc.
13-2). The cited paragraphs are those admitted by Plaintiff.

                                          2
policy, after an initial verbal warning any future disciplinary infraction could fall

into one of three categories:

       Disciplinary Action 1 – Yellow: a first written warning issued after “a verbal

conversation . . . about a specific performance and/or conduct issue[ ] and steps

have not been taken to remedy it” or where a manager “has determined that

circumstances . . . warrant this level of accountability.” (Tooley Decl., Ex. 1, p. 2).

       Disciplinary Action 2 – Orange: a second written warning issued after

receipt of a yellow level warning or where the “manager has determined the

circumstances with the job performance or conduct warrant a higher level of

accountability.” (Id.).

       Disciplinary Action 3 – Red: a third written warning issued after receipt of a

yellow level warning or where the “manager has determined that the

circumstances of the job performance or conduct warrants a higher level of

accountability.” (Id.).

       Any additional performance issues following disciplinary action at the red

level may result in termination. (Id. at p. 3). The policy gives discretion to the

manager to move to the next progressive step or to determine which level of

disciplinary action is appropriate based on the severity of the conduct. (Id.).

Some infractions can result in immediate termination. (Id.; Guerrero Dep., p. 18).




                                           3
      Plaintiff consistently struggled to meet his employer’s productivity

requirements. (Tooley Decl., ¶ 4). Assistant Manager Tooley stated that while

Plaintiff was under her supervision, he “often did not complete his assigned tasks

before leaving to go home, despite having plenty of time to do so, and he

frequently left his assigned work area to go to other areas of the store.” (Id.).

Plaintiff’s direct supervisor Kelley Cornwell also complained to Tooley about

Plaintiff’s poor productivity. (Id.). When Tooley attempted to discuss these issues

with Plaintiff informally, he became argumentative. (Id.). Plaintiff testified that his

relationship with Tooley was “strained.” (Pl. Dep., p. 21). Plaintiff felt that Tooley

nitpicked him and that he could not “get away with anything when it came to her.”

(Id. at p. 22, 23). He believed he was “put in a position to fail.” (Id. at p. 29).

      Plaintiff received a written disciplinary action at the yellow level from

Assistant Manager Roberto Montiel-Sierra on July 12, 2017 for a productivity

issue. (DSOMF ¶ 8). The previous day, Plaintiff was assigned to unload two

trucks. (Id.). The task should have been accomplished within four hours. (Id.).

Plaintiff began unloading the truck around 2:49 p.m. (Pl. Dep., Ex. 3). However,

by the end of Plaintiff’s shift at 11:00 p.m., the job remained incomplete. (Id.).

      On June 6, 2018, Jennifer Tooley issued Plaintiff a second written

disciplinary action at the orange level for poor productivity. (DSOMF ¶ 9). That

day, Cap 2 supervisor Kelley Cornwell directed Plaintiff to help in the chemical



                                            4
department after he finished his work in the grocery department. (Pl. Dep., Ex. 2).

Cornwell and Tooley instructed Plaintiff and a team of other employees that

freight had to be unloaded in the chemical department before going home. (Id.).

Plaintiff left before finishing the job. (Id.). Plaintiff disputes Tooley’s account of the

events. (Pl. Dep., p. 25-26). Plaintiff testified that Tooley required the entire Cap

2 shift to stay past their scheduled time to complete the assignment. (Id. at p.

25). Plaintiff worked until 11:15 p.m. then left. (Id.). According to Plaintiff, he was

the only team member disciplined even though he was not the only one who left

before finishing the task. (Id.).

       Tooley issued Plaintiff a third disciplinary action at the red level for poor

productivity on August 27, 2018. (Pl. Dep., Ex. 4). According to the disciplinary

report, Plaintiff was instructed after the 2:00 p.m. Cap 2 associate’s meeting to

break down the remix truck then report to the baker aisle. (Id.). At 7:15 p.m.,

Tooley rounded through the store to verify that the Cap 2 associates were in their

assigned areas. Tooley noted that Plaintiff was not in his assigned area and that

he had not finished breaking down the remix truck. (Id.). At 8:20 p.m., Tooley

walked through again and still did not see Plaintiff. Tooley did not locate Plaintiff

until 8:45 p.m. (Id.).

       Tooley requested that Plaintiff meet with her in the personnel department.

(Id.). Once in the office, Tooley addressed her concern that Plaintiff had not



                                            5
finished unloading the truck and that Plaintiff had returned late from his lunch

break. (Id.). Plaintiff became argumentative. (Id.). Later in the evening, Tooley

discovered Plaintiff talking to other employees rather than working. (Id.). Plaintiff

left that night without completing any of his assigned tasks. (Id.). Tooley made

the decision to progress to the next level of discipline because, despite previous

warnings about his productivity, Plaintiff failed to correct his behavior. (Id.). The

disciplinary report warned Plaintiff that if this behavior continued the next level of

action would be termination. (Id.). Plaintiff refused to acknowledge the

disciplinary action. (Id.). He only recalls discussing the timing of his lunch break

with Tooley; he does not remember her mentioning anything about unfinished

assignments. (Pl. Dep., p. 30-31).

      On July 5, 2018, Plaintiff applied for intermittent leave under the Family

Medical Leave Act (“FMLA”). (DSOMF ¶ 13). Plaintiff’s father was diagnosed with

recurring pancreatic cancer in April 2018. (Id. at ¶ 11). Plaintiff requested leave to

assist his mother with his father’s care. (Id. at ¶ 12; Pl. Dep., p. 37). Plaintiff’s

application for intermittent FMLA leave was approved effective July 6, 2018

through July 5, 2019. (DSOMF ¶ 14). For absences related to his father’s

condition Plaintiff was permitted two episodes per month, with each episode

lasting up to four days. (Id. at ¶ 15). He was permitted two episodes per month,

with each episode lasting up to three days, for absences related to his father’s



                                          6
treatment. (Id.). Records indicate that Plaintiff formally reported an eight-hour

absence on one occasion. (Id. at ¶ 18). However, Assistant Managers Kelly

Sims, Roberto Montiel-Sierra, and Jennifer Tooley were aware of Plaintiff’s

father’s diagnosis and informally granted Plaintiff leave to help his father without

requiring him to go through the formal reporting process. (Id. at ¶ 20).

      Defendant terminated Plaintiff’s employment on June 3, 2019 after he

again did not complete a job assignment timely. (DSOMF ¶¶ 21, 25). On May 30,

2019, Plaintiff arrived at work at 2:07 p.m. for his 2:00 p.m. shift. Cap 2

supervisor Kelley Cornwell assigned Plaintiff the task of breaking down and

sorting the break pack boxes in the back of the store. (Id. at ¶ 22). Plaintiff

testified that there was a small truck that day and that there were not many break

packs. (Pl. Dep., p. 51).

      Sometime after 5:00 p.m., Plaintiff received a telephone call from his

mother requesting that Plaintiff drive his father to the emergency room. (DSOMF

¶ 23). Plaintiff informed Cornwell of the situation, who then alerted Co-Manager

Christine Guerrero. (Id.). Guerrero authorized Plaintiff to leave but told him to

return to his next regular shift with a doctor’s note. (Id.). Plaintiff clocked out at

5:28 p.m. (Id. at ¶ 25).

      After Plaintiff left, Cornwell “realized the job that [Plaintiff] had done before

that was nowhere near where it was supposed to be.” (Cornwell Dep., p. 6).



                                          7
Cornwell reported the problem to Assistant Manager Kelly Sims. (Sims Dep., p.

6; Sims Decl., ¶ 3). Sims confirmed that Plaintiff completed almost none of his

assignment and concluded that he had ample time to finish the task in the three

and a half hours he worked. (Sims Decl. ¶¶ 3-4). Accordingly, Sims decided to

issue Plaintiff a written disciplinary action. (Id. at ¶ 4). After checking the

computer system, however, Sims discovered that Plaintiff was already at the

“red” disciplinary level and that the next step was termination. (Id.). Because

Plaintiff completed almost none of his work for the day, Sims determined that

termination was appropriate. (Id.).

      Plaintiff returned to work on June 3, 2019. (Pl. Dep., p. 51). Sims met with

Plaintiff that day to conduct an exit interview. (DSOMF ¶ 28). Sims advised

Plaintiff he was being terminated for insubordination because he did not

complete his assigned task of breaking down and sorting the break packs before

leaving the store. (Id.).

      Plaintiff filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on August 19, 2019. (Pl. Dep., Ex. 8). Plaintiff

alleged in his charge that Defendant discriminated against him in violation of the

ADA and FMLA when Defendant terminated him for leaving work to assist his

terminally ill father with an emergency. (Id.). The EEOC issued a Dismissal and




                                        8
Notice of Rights on September 20, 2019. (Pl. Dep., Ex. 9B). This lawsuit

followed.

II.      SUMMARY JUDGMENT STANDARD

         A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).         Not all factual disputes render summary judgment

inappropriate; only a genuine issue of material fact will defeat a properly

supported motion for summary judgment. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). “If the record presents factual issues, the court

must not decide them; it must deny the motion and proceed to trial.” Herzog v.

Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999). But, when “the record

taken as a whole could not lead a rational trier of fact to find for the non-moving

party,” summary judgment for the moving party is proper. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         In reviewing a motion for summary judgment, the “court must draw all

reasonable inferences in favor of the nonmoving party, and it may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prod.,    Inc.,   530   U.S.   133, 150 (2000)     (citations   omitted) “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate



                                          9
inferences from the facts are jury functions, not those of a judge.” Id. (internal

quotation marks and citation omitted). The party seeking summary judgment

“always bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, which it believes demonstrate the absence of a genuine issue of a material

fact.” Celotex, 477 U.S. at 323 (internal quotation omitted). If the movant meets

this burden, the burden shifts to the party opposing summary judgment to go

beyond the pleadings and to present specific evidence showing that there is a

genuine issue of material fact, or that the movant is not entitled to judgment as a

matter of law. Id. at 324-26. Summary judgment must be entered where “the

nonmoving party has failed to make a sufficient showing on an essential element

of her case with respect to which she has the burden of proof.” Id. at 323.

III.   ANALYSIS

       A.    ADA

       Plaintiff alleges that Defendant discriminated against him based on his

association with his terminally ill father. The ADA protects a “qualified individual”

from discrimination on the basis of disability in the “terms, conditions, and

privileges of employment.” 42 U.S.C. § 12112(a). The ADA defines the term

“discriminate” to include “excluding or otherwise denying equal jobs or benefits to



                                         10
a qualified individual because of the known disability of an individual with whom

the qualified individual is known to have a relationship or association.” Id.

§ 12112(b)(4). ADA association discrimination claims based on circumstantial

rather than direct evidence are analyzed using the familiar burden-shifting

framework established in McDonnell-Douglas Corp. v. Green, 411 U.S. 792

(1973). See Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193

(11th Cir. 2004).

      To establish a prima facie case of association discrimination under the

ADA, the plaintiff must show “(1) that [he] was subjected to an adverse

employment action; (2) that [he] was qualified for the job at that time; (3) that [his]

employer knew at that time that [he] had a relative with a disability; and (4) that

the adverse employment action occurred under circumstances which raised a

reasonable inference that the disability of the relative was a determining factor in

the employer’s decision.” Wascura v. City of S. Miami, 257 F.3d 1238, 1242 (11th

Cir. 2001) (internal quotation marks omitted). If the plaintiff establishes a prima

facie case of discrimination, and the defendant articulates a legitimate,

nondiscriminatory reason for the adverse employment action, then the burden

shifts back to the plaintiff to demonstrate that the alleged nondiscriminatory

reason is a pretext for discrimination. Id. (citing Chapman v. AI Transp., 229 F.3d

1012, 1024 (11th Cir. 2000)).



                                          11
      For the purposes of this motion, Defendant concedes that Plaintiff can

establish the first and third factors. (Doc. 13-1, p. 6). However, Defendant

contests that Plaintiff was qualified for his position at the time of his termination.

Defendant also argues that Plaintiff failed to produce evidence sufficient to create

a genuine issue of material fact that his father’s illness was a determining factor

in Defendant’s decision to terminate Plaintiff.

      Under the ADA, an individual is “qualified” if he, “with or without reasonable

accommodation, can perform the essential functions and job requirements of the

position the individual holds.” Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th

Cir. 2000) (citing 42 U.S.C. § 12111(8)). Defendant argues that Plaintiff was not

qualified as a Cap 2 associate based on Plaintiff’s documented history of leaving

the job without completing his assignments. In Hilburn v. Murata Elec. N. Am.,

Inc., the Eleventh Circuit held that an employee is not “qualified” for a position if

he fails to meet the employer’s neutral attendance policy, even if the absence is

to care for a disabled parent. 181 F.3d 1220, 1231 (11th Cir. 1999) (citing Tyndall

v. Nat’l Educ. Ctrs., Inc., 31 F.3d 209, 214 (4th Cir. 1994) (“[A]n employer [does

not] violate[ ] the ADA by discharging an employee who was frequently absent

from work due to her disability and that of a family member.”)). Here, however,

the evidence demonstrates that Plaintiff struggled with—and was terminated

for—a lack productivity not attendance. Defendant has not otherwise shown that



                                         12
Plaintiff could not fulfill his job duties on the days he had to leave early to care for

his father only that he did not. The Court therefore concludes that the facts

viewed in the light most favorable to Plaintiff reveal that Plaintiff was qualified to

perform the essential functions of his position.

      Plaintiff ultimately fails to establish a prima facie case for association

discrimination because he has not demonstrated that his father’s medical

condition was a determining factor in Defendant’s decision to terminate him. The

undisputed evidence is that Plaintiff’s direct supervisors were aware of his

father’s medical condition and sympathetic to Plaintiff’s need to assist with his

care. (DSOMF ¶ 20; Tooly Dep., p. 19). His supervisors regularly permitted him

to leave his shift early or to take time off from work to attend to his father. (Id.).

Even on May 30, 2019, the last shift Plaintiff worked, Defendant did not hesitate

to grant Plaintiff permission to leave his shift to transport his father to the

emergency room. (DSOMF ¶ 23). After Plaintiff left, however, Kelley Cornwell

discovered that Plaintiff completed virtually none of his assigned task during the

three and a half hours was present that day. (Cornwell Dep., p. 6). Kelly Sims,

the Assistant Manager who made the final decision to terminate Plaintiff, attested

that while she knew Plaintiff left his shift early on May 30, she did not know the

purpose of Plaintiff’s early departure was to take his father to the hospital. (Sims

Decl., ¶ 3). She explained that she based her decision to terminate Plaintiff on



                                          13
his failure to finish an assigned task that could have been completed prior to him

leaving that evening. Absent evidence of some discriminatory animus, Plaintiff

cannot satisfy the fourth factor of the prima facie case. See Cusick v.

Yellowbook, Inc., 607 F. App’x 953, 955 (11th Cir. 2015) (finding that the plaintiff

failed to establish a prima facie case of association discrimination because there

was no testimony suggesting that the employer “bore any discriminatory animus”

against the plaintiff or his ill child).

       Even if Plaintiff could establish a prima facie case, he has failed to show

that Defendant’s legitimate, nondiscriminatory reason for terminating him was a

pretext for discrimination. Defendant provides that it terminated Plaintiff for

chronic lack of productivity. Prior to terminating Plaintiff, Defendant issued

Plaintiff three written disciplinary reports warning him that his continued failure to

complete assigned tasks could result in his termination. (DSOMF ¶¶ 8-9; Pl.

Dep., Ex. 4). Accordingly, to survive summary judgment, Plaintiff must present

sufficient evidence to create a genuine issue of material fact that Defendant’s

articulated reason was pretext. A plaintiff can show that an employer’s articulated

reason was false by pointing to “weaknesses, implausiblilities, inconsistencies,

incoherencies, or contradictions” in Defendant’s explanation. Combs v. Plantation

Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997). But “[c]onclusory allegations of

discrimination, without more, are not sufficient to raise an inference of pretext or



                                           14
intentional discrimination where [an employer] has offered . . . extensive

evidence of legitimate, non-discriminatory reasons for its actions.” Mayfield v.

Patterson Pump Co., 101 F.3d 1371, 1376 (11th Cir. 1996) (quotations and

citation omitted). Plaintiff “must meet that reason head on and rebut it, and [he]

cannot succeed by simply quarreling with the wisdom of that reason.” Chapman,

229 F.3d at 1030.

      Plaintiff has not shown that Defendant’s articulated reason for terminating

him was false. Instead, Plaintiff questions Defendant’s judgment, arguing that

Defendant terminated him for not completing a task it was impossible for him to

finish because he had to leave early. The inquiry into pretext concerns the

employer’s beliefs, not the employee’s own perception of his performance.

Holifield v. Reno, 115 F.3d 1555, 1565 (11th Cir. 1997), abrogated on other

grounds by Lewis v. City of Union City, Ga., 918 F.3d 1213 (11th Cir. 2019). The

Court does not “sit as a super-personnel department that reexamines an entity’s

business decisions.” Alphin v. Sears, Roebuck & Co., 940 F.2d 1497, 1501 (11th

Cir. 1991) (quotation omitted). “An employer may fire an employee for a good

reason, a bad reason, a reason based on erroneous facts, or for no reason at all,

as long as its action is not for a discriminatory reason.” Chapman, 229 F.3d at

1030. Thus, while Plaintiff may disagree with Defendant’s decision, such

disagreement, without more, does not create a genuine issue of material fact that



                                       15
Defendant’s reason for terminating Plaintiff was motivated by discriminatory

animus based on Plaintiff’s association with his disabled father. Defendant

therefore is entitled to summary judgment on Plaintiff’s ADA association

discrimination claim.

      B.     FMLA

      The FMLA provides that an eligible employee is entitled to take up to

twelve workweeks of leave in a twelve-month period to care for a parent with a

serious health condition. 29 U.S.C. § 2612(a)(1)(C). An employee may take this

leave on an intermittent basis, as Plaintiff did here, meaning “in separate blocks

of time due to a single qualifying reason.” 29 C.F.R. § 825.202. It is unlawful for

an employer to “interfere with, restrain, or deny” the exercise of a right under the

FMLA or to discharge or discriminate against an employee who opposes any

practice made unlawful under the Act. 29 U.S.C. §§ 2615(a)(1) and (2). An

employee may bring two types of claims under the FMLA: “interference claims, in

which an employee asserts that his employer denied or otherwise interfered with

his substantive rights under the Act; and retaliation claims, in which an employee

asserts that his employer discriminated against him because he engaged in an

activity protected by the Act.” Pereda v. Brookdale Senior Living Cmtys., Inc.,

666 F.3d 1269, 1271 (11th Cir. 2012). Plaintiff brings claims for both interference

and retaliation.



                                        16
                1.   Interference

      The FMLA prohibits an employer from interfering with, restraining, or

denying the exercise of any right provided under the FMLA. 29 U.S.C.

§ 2615(a)(1). “A plaintiff claiming interference must demonstrate by a

preponderance of the evidence that [he] was denied a benefit to which [he] was

entitled.” Pereda, 666 F.3d at 1274 (internal quotation marks omitted). “[T]he

employer’s motives are irrelevant.” Strickland v. Water Works & Sewer Bd. of the

City of Birmingham, 239 F.3d 1199, 1208 (11th Cir. 2001). The employee need

only prove that he was entitled to a benefit and that the employer interfered with

that benefit.

      There is no evidence here from which a reasonable jury could conclude

that Defendant interfered with Plaintiff’s FMLA rights. The undisputed evidence is

that Plaintiff applied for and was granted intermittent FMLA leave so that he

could help care for his father, who was undergoing treatment for pancreatic

cancer. (DSOMF ¶¶ 11-15). Plaintiff formally utilized the leave afforded him on at

least one occasion. (Id. at ¶ 18). Defendant additionally informally allowed

Plaintiff to take days off or to leave work early to care for his father. (Id. at ¶ 20).

And, on May 20, 2019, Plaintiff’s last date of employment, Defendant did not

interfere with Plaintiff’s request to leave his shift early to take his father to the

emergency room. (Id. at ¶ 23). “[A] plaintiff suffers no FMLA injury when [he]



                                          17
receives all the leave [he] requests.” Graham v. State Farm Mut. Ins. Co., 193

F.3d 1274, 1274 (11th Cir. 1999). Defendant, therefore, is entitled to summary

judgment on Plaintiff’s FMLA interference claim.

             2.    Retaliation

      Plaintiff also argues that his termination constitutes FMLA retaliation. To

succeed on a claim of FMLA retaliation, an employee must demonstrate that his

employer intentionally discriminated against him for exercising his rights under

the FMLA. Jones v. Gulf Coast Health Care of Del., LLC, 854 F.3d 1261, 1270

(11th Cir. 2017). In the absence of direct evidence of an employer’s intent, courts

evaluating FMLA retaliation claims employ the McDonnell-Douglas burden-

shifting framework. See id. at 1271. To establish a prima facie case of retaliation

under that framework, the employee must establish that “(1) he engaged in a

statutorily protected activity; (2) he suffered an adverse employment decision;

and (3) the decision was causally related to the protected activity.” Walker v.

Elmore Cnty. Bd. of Educ., 379 F.3d 1249, 1252 (11th Cir. 2004). Once an

employee makes out a prima facie case of retaliation, the burden shifts to the

employer to articulate a legitimate, non-retaliatory reason for the discharge. Id. If

the employer meets this burden, the burden then shifts back to the employee to

demonstrate that the proffered reason is pretext for discrimination. Id.




                                         18
      Here, even assuming that Plaintiff could establish a prima facie case for

FMLA retaliation, no reasonable factfinder could find that Defendant’s legitimate,

non-retaliatory reason for terminating Plaintiff is merely pretext for discrimination.

As discussed above, the evidence shows that Defendant terminated Plaintiff for

repeatedly failing to complete his work assignments and not, as Plaintiff

suggests, because Defendant was “tired of Plaintiff taking time off to care for his

invalid father.” (Doc. 15, p. 11). No mention was made of Plaintiff’s early

departure on May 30, 2019, during his June 3, 2019 exit interview. (DSOMF ¶

28). Rather, the focus was on Plaintiff’s insubordination for failing to finish any

portion of his work assignment during the time he worked that day. (Id.). Plaintiff

has otherwise failed to point to any evidence from which a jury could conclude

that his lack of productivity was not the legitimate basis for his termination.

Accordingly, Defendant is entitled to summary judgment on Plaintiff’s FMLA

retaliation claim.

IV.   CONCLUSION

      For the reasons discussed herein, the Court GRANTS Defendant’s Motion

for Summary Judgment (Doc. 13).

      SO ORDERED, this the 15th day of July, 2021.


                                 s/ Hugh Lawson________________
                                 HUGH LAWSON, SENIOR JUDGE
aks


                                         19
